           Case 2:18-cv-00904-MH Document 40 Filed 07/11/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHRISTINA ADENIKE                               CIVIL ACTION
 GARDINER

                   Plaintiff,                    No. 18-0904

                       v.

 CITY OF PHILADELPHIA ET AL.

                 Defendants.


                                       NOTICE OF APPEAL

        Plaintiff, Christina Adenike Gardiner, hereby appeals to the Third Circuit Court of Appeals from

the District Court’s final judgment and Order granting summary judgment in the above-captioned matter

on June 14, 2019 at docket no. 38.




                                        Respectfully submitted,

                                        S/ Wayne A. Ely, Esquire

                                        Wayne A. Ely, Esquire
                                        Attorney for Plaintiff
                                        59 Andrea Drive
                                        Richboro, PA 18954
                                        (215) 801-7979


July 11, 2019




                                                   1
